Citation Nr: 0404027	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-20 970A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbosacral discogenic 
disease (claimed as a low back condition), to include as 
secondary to the service-connected bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

It appears that the veteran had active military service from 
April 1962 to October 1982.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision by the RO which denied service connection for 
lumbosacral discogenic disease (claimed as a low back 
condition), to include as secondary to the service-connected 
chondromalacia of the right and left knees.

In July 2003, the veteran waived his right to a hearing in 
person and had a Video Conference Board hearing before the 
undersigned Acting Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his current back disorder was 
incurred in service.  In the alternative, he claims that his 
current back disorder is due to his service-connected right 
and left knee disorders, which are rated 20 percent 
disabling.

As noted above, the veteran had approximately 20 years of 
active military service, covering a period from April 1962 to 
October 1982.  Service medical records show that in March 
1969 he sustained a contusion to the left side of the small 
of his back.  The veteran, in December 1977, complained of 
back pain, as well as pain in other extremities.  The 
provisional diagnosis was rheumatoid arthritis.  In March 
1981, he complained of pain in the kidney area.  Examination 
of the back was within normal limits.  The diagnosis was 
probable strain.  His March 1982 service retirement 
examination revealed that the veteran reported a history of 
being struck in the back playing football in 1967 and was 
diagnosed as having a renal contusion.  He had no 
complications or sequelae.  The service retirement 
examination report also revealed that the veteran reported a 
history of recurrent low back pain with spasms.  On 
examination, however, he was noted to have a normal spine.

Outpatient treatment reports from the 1990's show that the 
veteran has been diagnosed as having discogenic disc disease 
of the lumbar spine and degenerative joint disease of the 
lumbar spine.  Given the veteran's periodic treatment for 
back pain and injury in service, the veteran should be 
scheduled for a VA examination, to include an opinion.  This 
opinion should include whether the veteran's service-
connected right and left knee disorder caused the veteran's 
back disorder and whether his current back disorder is 
related to service, including any injuries in service.

Lastly, the Board observes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This liberalizing law is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well- grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The Board points out that the claims folder was sent to the 
Board in July 2002, well after the VCAA was enacted.  The 
Board finds that the RO should inform the veteran and his 
representative of the VCAA and its notification provisions.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a back disorder 
since his discharge from active military 
service in 1982 to the present date.  
Obtain records from each health care 
provider the veteran identifies which are 
not already of record.

3.  Thereafter schedule the veteran for a 
VA orthopedic examination for the purpose 
of determining the nature and etiology of 
the veteran's current back disorder.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to:
a.  Whether it is as likely as not 
that the veteran's current back disorder 
had its onset during the veteran's period 
of service from April 1962 to October 
1982.  In this regard, the examiner 
should specifically state whether the 
veteran's current back disorder is 
related to any service complaints or 
injuries.  
b.  Whether it is as likely as not 
that the veteran's current back disorder 
is proximately due to or the result of 
the veteran's service-connected right and 
left knee disorder.

4. After the foregoing, the RO should 
review the veteran's claim of service 
connection for a back disorder.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




